Electronically Filed
                                                        Supreme Court
                                                        SCAP-12-0000361
                                                        26-SEP-2013
                                                        02:20 PM
                           SCAP-12-0000361

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 MICHAEL SIOPES and LACEY SIOPES,
                Petitioners/Plaintiffs-Appellants,

                                 vs.

     KAISER FOUNDATION HEALTH PLAN, INC.; HAWAI#I PERMANENTE
     MEDICAL GROUP, INC.; KAISER FOUNDATION HOSPITALS, INC.,
                Respondents/Defendants-Appellees.


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
            (CAAP-12-0000361; CIV. NO. 11-1-2732-11)

                         ORDER OF CORRECTION
                           (By: Acoba, J.)

           IT IS HEREBY ORDERED that my concurring opinion filed

on September 26, 2013 is corrected as follows:

           On the first page, the case caption is corrected by

changing “CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS” to

“APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT”.

           The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of these

changes.

           DATED:   Honolulu, Hawai#i,   September 26, 2013.


                                  /s/ Simeon R. Acoba, Jr.